UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

TIFFANY HOLODNAK,                               :
                                                :
       Plaintiff,                               :       Civil Action No.:     20-3250 (RC)
                                                :
       v.                                       :       Re Document Nos.:     7, 14
                                                :
SERVICE EMPLOYEES                               :
INTERNATIONAL UNION,                            :
                                                :
       Defendant.                               :

                                     MEMORANDUM OPINION

       DENYING AS MOOT DEFENDANT’S MOTION TO DISMISS (ECF NO. 7) AND
GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS (ECF NO. 14)

                                       I. INTRODUCTION

       Plaintiff Tiffany Holodnak brings this action against her former employer, Defendant

Service Employees International Union (“SEIU”), for alleged violations of the Federal Family

and Medical Leave Act (“FMLA”) and Title VII of the Civil Rights Act of 1964. SEIU has

moved to dismiss the complaint in its entirety under Federal Rule of Civil Procedure 12(b)(6).

Having considered the parties’ memoranda, the motion is denied as to the FMLA claims and

granted as to the Title VII claim.

                                II. FACTUAL BACKGROUND 1

       Holodnak started working at SEIU on April 9, 2018, as a Human Resources Manager.

Am. Compl. ¶¶ 8–9, ECF No. 12. Until July 2019, Leslie Edmond was Holodnak’s direct

supervisor. Id. ¶ 11. Edmond allegedly harassed Holodnak because Holodnak was a “single



       1
         These facts are drawn from the Amended Complaint and taken as true for the purpose of
resolving SEIU’s motion to dismiss.
mother” with “small children.” Id. ¶ 14. This included commenting that having children would

interfere with Holodnak’s job responsibilities, criticizing Holodnak for taking leave to tend to her

children when they were sick, and not allowing Holodnak to telework while commenting that

telework is not for childcare. Id. ¶¶ 15–18. Colleagues without children were not subjected to

such comments. Id. ¶ 19.

       In June 2019, Holodnak requested, and was granted, leave to care for her ailing father.

Id. ¶ 22. The day before Holodnak returned to work, Marc Goumbri became her new supervisor.

Id. ¶ 24. “Upon her return, Mr. Goumbri told Plaintiff that he would deny any and all of

Plaintiff’s future leave requests if she did not ask and get a response from him first, even if the

leave was designated under FMLA.” Id. ¶ 26. This “threat discouraged Plaintiff from using her

future leave.” Id. ¶ 28.

       In August 2019, during her children’s summer break, Holodnak’s childcare plans fell

through. Id. ¶ 29. Holodnak notified her department and Goumbri that she needed to stay home

to take care of her children. Id. ¶ 30. Upon her return to work, Goumbri “again threatened to

discipline Plaintiff for taking leave.” Id. ¶ 32.

       “Following Mr. Goumbri’s threats,” Holodnak told SEIU’s Deputy General Counsel that

Goumbri was discriminating against her due to her gender and familial responsibilities, and also

discouraging her from exercising her FMLA rights via threats.2 Id. ¶¶ 38–39. Goumbri became

aware of Holodnak’s complaint about him, after which he excluded Holodnak from meetings,

took away “major aspects of her job duties,” and in mid-September 2019 moved her to a small




       2
        SEIU says that the complaint incorrectly refers to this lawyer as “General Counsel,” but
the complaint refers to this lawyer as “Deputy General Counsel.” See Mem. Supp. Def. SEIU’s
Mot. Dismiss Pl.’s Am. Compl. (“Mem.”) at 2 n.1, ECF No. 14; Am. Compl. ¶¶ 38–40, 44.


                                                    2
office that was farther away from her team. Id. ¶¶ 40, 42–43, 45. Holodnak again complained to

the Deputy General Counsel about Goumbri. Id. ¶ 44.

       On October 15, 2019, despite receiving positive feedback on her performance, Goumbri

terminated Holodnak from her position.3 Id. ¶ 46. Holodnak had a large amount of vacation

days accrued at the time of her termination because she feared exercising her rights to take time

off, and SEIU withheld payout for these days. Id. ¶¶ 47–48.

       On October 18, 2019, Holodnak saw her doctor, who remarked that Holodnak’s health

had declined, recommended hospitalization, and “strongly recommend[ed]” that Holodnak go on

FMLA leave due to her lab results. Id. ¶¶ 35–36. Holodnak did not take FMLA leave because

she was “deterred” by Goumbri’s earlier comments. Id. ¶ 37.

       After her termination, Holodnak filed an Equal Employment Opportunity Commission

(“EEOC”) charge, followed by the EEOC conducting an investigation and providing a Notice of

Right to Sue. Id. ¶¶ 5–6. Holodnak then filed her complaint with this Court on November 10,

2020. See Compl., ECF No. 1. SEIU moved to dismiss on March 5, 2021. See Def.’s Mot.

Dismiss, ECF No. 7. Holodnak filed an amended complaint on May 5, 2021. See Am. Compl.

SEIU moved to dismiss the amended complaint on June 6, 2021, and the motion is fully briefed.

See Mem. Supp. Def. SEIU’s Mot. Dismiss Pl.’s Am. Compl. (“Mem.”), ECF No. 14; Pl.’s Resp.

Opp’n Def.’s Mot. Dismiss Pl.’s Am. Compl. (“Opp’n”), ECF No. 15; Reply Supp. Def. SEIU’s



       3
          SEIU suggests that Holodnak was terminated on November 15, 2019, as opposed to
October 15, pointing out that the October 15 termination date conflicts with the allegation that
Holodnak’s doctor recommended that she take FMLA leave on October 18, 2019. Mem. at 6
n.3, 9 n.6. But SEIU does not move for summary judgment and provide evidence to support this
later termination date. Instead, SEIU makes its arguments premised on the October termination
date. Holodnak makes no attempt to clear up the issue in her brief. Because neither party took
the opportunity to resolve this issue definitively and we are in an early stage of the case, the
Court will, for now, give Holodnak the benefit of the doubt regarding the timeline.


                                                3
Mot. Dismiss Pl.’s Am. Compl. (“Reply”), ECF No. 16. The first motion to dismiss (ECF No. 7)

is denied as moot.

                                     III. LEGAL STANDARD

        The Federal Rules of Civil Procedure require a complaint to contain “a short and plain

statement of the claim” to give the defendant fair notice of the claim and the grounds upon which

it rests. Fed. R. Civ. P. 8(a)(2); accord Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam).

A motion to dismiss under Rule 12(b)(6) “tests the legal sufficiency of a complaint” under that

standard; it asks whether the plaintiff has properly stated a claim. Browning v. Clinton, 292 F.3d

235, 242 (D.C. Cir. 2002). “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). This means that a plaintiff’s factual allegations “must be enough to raise a right to relief

above the speculative level, on the assumption that all the allegations in the complaint are true

(even if doubtful in fact).” Twombly, 550 U.S. at 555–56 (citations omitted). “Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements,” are

therefore insufficient to withstand a motion to dismiss. Iqbal, 556 U.S. at 678. A court need not

accept a plaintiff’s legal conclusions as true, see id., nor must a court presume the veracity of

legal conclusions that are couched as factual allegations, see Twombly, 550 U.S. at 555.

However, a court considering a motion to dismiss presumes that the complaint’s factual

allegations are true and construes them liberally in the plaintiff’s favor. See, e.g., United States

v. Philip Morris, Inc., 116 F. Supp. 2d 131, 135 (D.D.C. 2000).

        “In deciding a 12(b)(6) motion, a court may ‘consider only the facts alleged in the

complaint, any documents either attached to or incorporated in the complaint and matters of




                                                   4
which [the Court] may take judicial notice.’ When the plaintiff alleges the filing of an

administrative charge, that charge may be deemed incorporated into the complaint and the court

can consider it on a motion to dismiss.” Greer v. Bd. of Trs. of the Univ. of the D.C., 113 F.

Supp. 3d 297, 304 (D.D.C. 2015) (citation omitted) (quoting EEOC v. St. Francis Xavier

Parochial Sch., 117 F.3d 621, 624 (D.C. Cir. 1997)).

                                         IV. ANALYSIS

       The complaint contains three counts: (I) FMLA interference; (II) FMLA retaliation; and

(III) Title VII discrimination. Am. Compl. at 7–10. For Count I, SEIU argues that the alleged

facts do not show conduct that interfered with the exercise of Holodnak’s FMLA rights. Mem. at

5–8. For Count II, SEIU argues that the alleged facts cannot show causation between protected

activity and adverse employment action. Id. at 8–10. For Count III, SEIU argues that Holodnak

failed to exhaust administrative remedies and failed to allege discrimination of a type protected

by Title VII. Id. at 10–14. For the reasons given below, the Court concludes that SEIU has not

demonstrated that Counts I or II fail to state a claim, but also that Holodnak indeed failed to

exhaust administrative remedies.

                                    A. FMLA—Interference

       SEIU’s first argument is that Holodnak’s complaint fails to state a claim for FMLA

interference. The Court disagrees. The FMLA makes it “unlawful for any employer to interfere

with, restrain, or deny the exercise of or the attempt to exercise, any right provided under this

subchapter.” 29 U.S.C. § 2615(a)(1). “To prevail on an FMLA interference claim, a plaintiff

must show (1) employer conduct that reasonably tends to interfere with, restrain, or deny the




                                                 5
exercise of FMLA rights, and (2) prejudice arising from the interference.”4 Waggel v. George

Washington Univ., 957 F.3d 1364, 1376 (D.C. Cir. 2020); Gordon v. U.S. Capitol Police, 778

F.3d 158, 164 (D.C. Cir. 2015).

       SEIU’s motion addresses two alleged statements by Goumbri, but it is only necessary to

address the first because that allegation alone supports a plausible claim of interference.

Holodnak alleges that, “[u]pon her return” from leave in June and July 2019 to care for her ailing

father, “Goumbri told Plaintiff that he would deny any and all of Plaintiff’s future leave requests

if she did not ask and get a response from him first, even if the leave was designated under

FMLA.” Am. Compl. ¶ 26. This statement allegedly “discouraged Plaintiff from using her

future leave, to include FMLA, out of fear of discipline or termination.” Id. ¶ 28. This included

Holodnak deciding not to take FMLA leave despite her doctor “strongly recommending” that she

do so based on a decline in her health. Id. ¶ 36. SEIU’s argument is that this statement cannot

constitute interference because it “is entirely consistent with the FLMA.” Mem. at 6; see also

Reply at 3 (“[S]imply informing or reminding an employee of her obligation to request FMLA

leave in advance is not an action that interferes with an employee’s decision to request leave.”).



       4
          SEIU proposes a different rule, which would require showing entitlement to take leave,
adequate notice of intention to take leave, and interference with the right to take leave. Mem. at
5 (citing Deloatch v. Harris Teeter, Inc., 797 F. Supp. 2d 48, 65 (D.D.C. 2011)). But this test
would exclude some interference cases for failure to meet the notice requirement that otherwise
seem to fall within the statutory language, such as interference that succeeds in preventing
employees from ever requesting leave. This test is appropriate in other circumstances, such as
the paradigmatic case of an employer denying a request for leave that is otherwise guaranteed by
the FMLA or when the parties agree that notice was required. See, e.g., Dougherty v. CNN, 396
F. Supp. 3d 84, 106–07 (D.D.C. 2019) (using this test where plaintiff’s request for leave was
denied); Elzeneiny v. District of Columbia, 195 F. Supp. 3d 207, 217 (D.D.C. 2016) (using this
test where defendant “nowhere argues” that plaintiff “did not provide sufficient notice of her
intent to take” leave); Holloway v. D.C. Gov’t, 9 F. Supp. 3d 1, 7 (D.D.C. 2013) (using this test
where defendant’s “lone argument” was that plaintiff “did not inform” defendant “that he would
need to take leave”).


                                                 6
       Drawing all factual inferences in favor of Holodnak, this statement would “reasonably

tend[] to interfere with, restrain, or deny the exercise of” Holodnak’s FMLA rights. Waggel, 957

F.3d at 1376. Goumbri’s statement does not accurately describe the law. As SEIU

acknowledges in its brief, “[i]f the leave is unforeseeable, notice is . . . required ‘as soon as

practicable under the facts.’” Mem. at 4 (quoting 29 C.F.R. § 825.303(a)). In other words,

certain unforeseeable circumstances could justify allowing notice after the leave has begun. The

cited regulations have examples of such circumstances. See 29 C.F.R. § 825.303(a) (“For

example, if an employee’s child has a severe asthma attack and the employee takes the child to

the emergency room, the employee would not be required to leave his or her child in order to

report the absence while the child is receiving emergency treatment.”). SEIU’s Reply also

acknowledges that “advance notice of a request for leave” is not required if “the situation is an

emergency.” Reply at 2. Goumbri’s statement that all future requests would be denied if he had

not first been asked and provided a response excludes such circumstances. The premise of

SEIU’s motion—that Goumbri merely provided accurate information—is therefore incorrect,

and that is enough to deny the motion on this ground. Furthermore, allegations of a supervisor

misstating the law to an employee can be enough to survive a motion to dismiss. See, e.g.,

Townsend-Taylor v. Ameritech Servs., Inc., 523 F.3d 815, 817 (7th Cir. 2008) (“It can be

‘interference’ . . . to provide an employee with misleading instructions that cause him to miss a

critical deadline for seeking FMLA leave.”); Dighello v. Thurston Foods, Inc., 307 F. Supp. 3d

5, 25 (D. Conn. 2018) (explaining that misinforming plaintiff by stating that she was not entitled

to take certain leave constitutes interference because it “may have caused Plaintiff to forfeit her

right to take such FMLA leave”); Schober v. SMC Pneumatics, Inc., No. IP99-1285CTG, 2000

WL 1911684, at *6 (S.D. Ind. Dec. 4, 2000) (“[M]isleading or giving incorrect information to an




                                                   7
employee by an employer about the employee’s FMLA rights or obligations constitutes

interference if the incorrect information causes the employee to forfeit FMLA protections.”).

The motion is therefore denied with respect to the FMLA interference claim.

                                    B. FMLA—Retaliation

       SEIU’s second argument is that Holodnak’s complaint fails to state a claim for FMLA

retaliation. The Court disagrees. “The elements of a prima facie case of FMLA retaliation are

the well-known triad: (1) the employee ‘engaged in a protected activity under this statute’; (2)

the employee ‘was adversely affected by an employment decision’; and (3) ‘the protected

activity and the adverse employment action were causally connected.’” Gordon, 778 F.3d at 161

(quoting Gleklen v. Democratic Cong. Campaign Comm., Inc., 199 F.3d 1365, 1368 (D.C. Cir.

2000)); see Mem. at 8–9 (same).

       SEIU challenges only the third element—causation—and the parties focus on only one

issue relating to causation: whether the four months between Holodnak taking leave in June 2019

and her termination in October 2019 can plausibly state a claim for causation. See Mem. at 9–

10; Opp’n at 4; Reply at 3–4. SEIU lands on this one issue after arguing, or assuming, that other

aspects of Holodnak’s claim fail. First, SEIU argues that Holodnak’s allegations of SEIU

“threatening to discipline her for taking FMLA leave [and] criticizing and harassing Plaintiff for

taking leave to tend to her familial obligations” are not adverse employment decisions, leaving

Holodnak’s termination as the only pleaded adverse employment decision. See Mem. at 8 n.4

(internal quotation marks omitted). Second, SEIU argues that “[t]he only fact Plaintiff cites to

support a causal link between her leave and termination is the four-month time period between

them.” Mem. at 9. Third, SEIU acknowledges that a plaintiff need not make a prima facie case

if direct evidence of retaliation is pleaded but argues that Holodnak has not done so. Mem. at 9




                                                 8
n.5. Fourth, SEIU’s motion assumes that the June–July leave was the only exercise of

Holodnak’s FMLA rights alleged to have caused retaliation. See Mem. at 9. Holodnak does not

dispute any of these arguments or assumptions in her opposition. Her only response regarding

the FMLA retaliation claim is that the Fourth Circuit has found delays of up to five months

sufficient for a causal connection. See Opp’n at 4.

        “It is well understood in this Circuit that when a plaintiff files an opposition to a motion

to dismiss addressing only certain arguments raised by the defendant, a court may treat those

arguments that the plaintiff failed to address as conceded.” Hill v. Garland, No. 19-cv-3389,

2021 WL 965624, at *6 (D.D.C. Mar. 15, 2021) (quoting Hopkins v. Women’s Div., Gen. Bd. of

Glob. Ministries, 238 F. Supp. 2d 174, 178 (D.D.C. 2002)). However, a D.C. Circuit panel

recently expressed “concerns” with granting motions to dismiss as conceded under Local Civil

Rule 7(b) based solely on lack of response. See Cohen v. Bd. of Trs. of the Univ. of the D.C., 819

F.3d 476, 481 (D.C. Cir. 2016). “Local Rule 7(b) effectively places the burden of persuasion on

the non-moving party: when he fails to respond, he loses. But Federal Rule 12(b)(6) places this

burden on the moving party.” Id. Most circuits that have addressed similar questions concluded

that failure to respond alone cannot justify dismissal. See id. at 481–82 (collecting cases). The

panel suggested that district courts “should find alternatives to merits dismissals under Local

Rule 7(b) especially appropriate where the attorney’s, not the party’s, conduct is the problem.”

Id. at 483. Cohen concerned failure to file any response, as opposed to failure to respond to

certain arguments. See id. at 480. But the rationale based on Rule 12(b)(6) does not seem to turn

on that distinction.

        SEIU’s motion fails whether the Court considers all unopposed arguments to be conceded

or examines the sufficiency of the allegations independently. With all unopposed arguments




                                                  9
conceded, the only question is whether a four-month gap can state a plausible claim of causation.

SEIU argues that any gap three months or longer cannot show a causal connection, but such a

bright-line rule is not supported by case law. The Supreme Court case cited by SEIU explains

that “temporal proximity must be ‘very close,’” and itself cites cases holding that three- and four-

month periods are insufficient, but no firm rule is announced. Clark Cnty. Sch. Dist. v. Breeden,

532 U.S. 268, 273–74 (2001) (per curiam). 5 SEIU also cites a case from this district as

supposedly holding that three months is the limit, Mem. at 9–10, but that case merely stated that

“[c]ourts generally construe ‘very close’ to mean not more than three months,” Glenn v. Bair,

643 F. Supp. 2d 23, 42 (D.D.C. 2009) (emphasis added). And at least some cases state that gaps

longer than three months can state a claim for causation. See, e.g., Badwal v. Bd. of Trs. of the

Univ. of the D.C., 139 F. Supp. 3d 295, 318–19 (D.D.C. 2015) (“In this Circuit, the alleged

retaliatory acts must have occurred within three or four months of the protected activity to

establish causation by temporal proximity.”); Haile-Iyanu v. Cent. Praking Sys. of VA, Inc., 06-

cv-2171, 2007 WL 1954325, *5 (D.D.C. July 5, 2007) (denying motion to dismiss FMLA

retaliation claim where plaintiff was terminated within eleven months of taking leave after noting

that some “federal courts have held that eight or thirteen month time periods were not too

temporally disconnected to establish causation”). Given that there is at least some support in the

case law for a four-month gap, dismissing the FMLA retaliation claim is not justified at this time.

       Were the Court to look beyond the lone question of whether a four-month delay can

support causation, the case for denying the motion becomes stronger. See Jenkins v. Nat’l R.R.



       5
          These cases cited by SEIU concern Title VII, not the FMLA. But courts have indicated
that the temporal-proximity analysis is the same. See, e.g., Haile-Iyanu v. Cent. Praking Sys. of
VA, Inc., 06-cv-2171, 2007 WL 1954325, *5 (D.D.C. July 5, 2007) (citing Clark Cnty. Sch. Dist.,
532 U.S. at 273, a Title VII case, when analyzing temporal proximity for FMLA retaliation).


                                                10
Corp., No. 19-cv-2414, 2020 WL 3971938, at *3 (D.D.C. July 14, 2020) (“In light of these

concerns [about Local Civil Rule 7(b)], and in an abundance of caution, the Court will address

the merits of the pending motion rather than grant it as conceded.”). The parties do not discuss

Holodnak’s allegations that, (1) “[f]ollowing Mr. Goumbri’s threats,” she complained twice to

“SEIU’s Deputy General Counsel that Mr. Goumbri’s threats discouraged her from exercising

her rights under FMLA out of fear of discipline or termination”; (2) Goumbri was aware of at

least the first complaint; and (3) after at least the first complaint, Goumbri excluded Holodnak

from meetings, reduced her job duties, and moved her to an office farther from her team. Am.

Compl. ¶¶ 38–40, 42–45. These allegations provide at least some additional support for

causation between a protected activity and an adverse employment action on top of the four-

month temporal proximity. The motion is therefore denied with respect to the FMLA retaliation

claim.

                                           C. Title VII

         SEIU’s third argument is that Holodnak failed to exhaust administrative remedies for her

Title VII claim.6 The Court agrees. Title VII prohibits discrimination based on “race, color,

religion, sex, or national origin.” 42 U.S.C. § 2000e–2(a)(1). Before filing suit in federal court

alleging a Title VII violation, a plaintiff must, among other things, file a charge of discrimination

with the EEOC. 42 U.S.C. § 2000e–5(e)(1).

         This Court has previously explained the importance of an EEOC charge’s scope:

         A lawsuit following an EEOC charge extends to “claims that are ‘like or
         reasonably related to the allegations of the charge and growing out of such
         allegations.’” Under that standard, claims must “arise from ‘the administrative
         investigation that can be reasonably expected to follow the charge of

         6
         Holodnak does not respond to SEIU’s fourth argument: failure to state a claim based on
sex or sex-plus-family status. See Mem. at 12–14. However, it is not necessary to address this
argument because the claim fails on remedy-exhaustion grounds, as discussed in this section.


                                                 11
       discrimination,’” and whether a claim is properly exhausted thus depends on
       whether the “investigation resulting from the charge would reasonably
       encompass” the claim.

Klotzbach-Piper v. Nat’l R.R. Passenger Corp., 373 F. Supp. 3d 174, 185–86 (D.D.C. 2019)

(cleaned up) (quoting Park v. Howard Univ., 71 F.3d 904, 907 (D.C. Cir. 1995); Nat’l R.R.

Passenger Corp. v. Morgan, 536 U.S. 101, 111, 122 (2002); and Whorton v. Washington Metro.

Area Transit Auth., 924 F. Supp. 2d 334, 349 (D.D.C. 2013)). “[T]he administrative charge

gives the charged party notice of the claim and it ‘narrow[s] the issues for prompt adjudication

and decision.’” Caldwell v. ServiceMaster Corp., 966 F. Supp. 33, 48 (D.D.C. 1997) (quoting

Park, 71 F.3d at 907). The administrative-charge requirement “should not be construed to place

a heavy technical burden” on plaintiffs, but, at the same time, “[a] court cannot allow liberal

interpretation of an administrative charge to permit a litigant to bypass the Title VII

administrative process.” Park, 71 F.3d at 907. “It is where plaintiffs have neither checked the

correct box nor given some sort of notice of the substance of their claims in the body of the

charge that courts will dismiss for failure to adequately exhaust administrative remedies.”

Greer, 113 F. Supp. 3d at 307 n.9. “An allegation of race-based discrimination does not, by

itself, include an allegation of sex discrimination; these allegations are discrete, and they must be

identified specifically and separately.” Caldwell, 966 F. Supp. at 49.

       Holodnak’s EEOC charge form has two boxes checked to denote what the alleged

“discrimination [was] based on”: race and retaliation. 7 Mem. Ex. 1, ECF No. 14-1. The

“particulars” section of the form says nothing about sex or gender. It only references alleged

harassment and termination based on race and retaliation for participation in a protected activity.


       7
        “When the plaintiff alleges the filing of an administrative charge, that charge may be
deemed incorporated into the complaint and the court can consider it on a motion to dismiss.”
Greer, 113 F. Supp. 3d at 304.


                                                 12
Id. Nothing in the EEOC charge gives any indication that Holodnak intended to pursue sex- or

gender-based claims.

       Holodnak’s opposing arguments are not persuasive. She does not dispute the authenticity

of the EEOC charge form included as an exhibit to SEIU’s motion. Her only arguments are that

“Plaintiff was unaware that she could indicate more than one box for discrimination,” and that

EEOC charges must be liberally construed. Opp’n at 5. Regarding the first argument, SEIU

points out that Holodnak checked two boxes on the form and described two bases for

discrimination in the “particulars” section: race and retaliation. Reply at 5. And the form

instructs users to “check appropriate ‘box(es).’” Id. Holodnak’s first purported justification is

therefore not persuasive.

       Regarding Holodnak’s second argument, liberal construction of EEOC charge forms

“cannot . . . permit a litigant to bypass the Title VII administrative process.” Park, 71 F.3d at

907. Courts have dismissed Title VII complaints for failure to exhaust administrative remedies

where more detail was provided than was here. See, e.g., Riggsbee v. Diversity Servs., Inc., 637

F. Supp. 2d 39, 42–43 (D.D.C. 2009) (granting defendant’s motion for summary judgment on

sex-discrimination claim where sex-discrimination box was not checked and narrative described

termination as “unlawful racial discrimination,” despite narrative also stating that plaintiff was

female and replaced by a male); see also, e.g., Montgomery v. Omnisec Int’l Sec. Servs., Inc.,

961 F. Supp. 2d 178, 180–82 (D.D.C. 2013) (granting motion to dismiss race- and gender-

discrimination claims where those boxes were not checked and narrative referenced only age

discrimination, despite cover letter to EEOC Intake Questionnaire stating that plaintiff was the

“oldest female African American Special Police Officer” at plaintiff’s workplace). Holodnak

“neither checked the correct box nor g[ave] some sort of notice of the substance of [her sex or




                                                 13
gender] claims in the body of the charge,” Greer, 113 F. Supp. 3d at 307 n.9, and therefore she

has not administratively exhausted those claims. The motion is therefore granted with respect to

the Title VII claim.

                                      V. CONCLUSION

       For the foregoing reasons, SEIU’s Motion to Dismiss (ECF No. 7) is DENIED AS

MOOT and SEIU’s Motion to Dismiss Plaintiff’s Amended Complaint (ECF No. 14) is

GRANTED IN PART AND DENIED IN PART. An order consistent with this Memorandum

Opinion is separately and contemporaneously issued.


Dated: November 30, 2021                                         RUDOLPH CONTRERAS
                                                                 United States District Judge




                                               14